               Case 1:17-cv-06770-AJN-SN Document 135-4 Filed 09/25/19 Page 1 of 6




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK



       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       -------------------------------------- X
       COMMON CAUSE NEW YORK, as an                     :
       organization and on behalf of its members,
                                                        :
                            Plaintiff,
                                                        :
                -against-
                                                        :     Case No. 1:17-cv-06770-AJN
       ROBERT A. BREHM, Co-Executive Director,
       TODD D. VALENTINE, Co-Executive                  :
       Director, PETER S. KOSINSKI, Co-Chair,
       DOUGLAS A. KELLNER, Co-Chair,
       ANDREW J. SPANO, Commissioner, and
       GREGORY P. PETERSON, Commissioner,
       in their official capacities as Commissioners of
       the NEW YORK STATE BOARD OF
       ELECTIONS,

                      Defendants.
       -------------------------------------- X




                                  DECLARATION OF VIRGINIA MARTIN

                Pursuant to 28 U.S.C. § 1746, I, Virginia Martin, declare as follows:

           1. I have personal knowledge of the matters stated herein and would testify to the same if

                called as a witness in Court.

           2. I am the Democratic Election Commissioner in Columbia County, New York.

           3. I have been employed as an election commissioner in Columbia County since 2008.




                                                        1



Confidential                                                                                    CCNY-006321
               Case 1:17-cv-06770-AJN-SN Document 135-4 Filed 09/25/19 Page 2 of 6




           4. The role of commissioner in Columbia County is a full-time salaried role overseeing

                three full-time Democratic staff and 150 or more Democratic seasonal and election-day

                workers.

           5. I hold a BA in English and Communication from Skidmore College and an MS and a

                PhD in Communication and Rhetoric from Rensselaer Polytechnic Institute.

           6. In the past I have served as a poll worker in Columbia County, New York.

           7. In addition to all the administrative duties of commissioner, I also conduct all training for

                the poll workers who handle poll books and ballots and, with assistance by my

                Republican counterpart Jason Nastke, have designed or fine-tuned all of the systems used

                in our elections.

           8. I have frequently been called to confer with and advise election-integrity experts,

                attorneys in election cases, other election officials, and other advocates about election

                administration procedures, processes, systems, and techniques.

           9. Columbia County currently has approximately 44,628 active registered voters.

           10. Columbia County has 50 precincts.

           11. Colombia County includes one city, 18 towns, and four villages.

           12. The Columbia County Board of Elections conducts all federal, state, county, and

                municipal elections, with the exception of three villages’ elections.

           13. New York state law provides that a list of all voters whose eligibility has been challenged

                must be maintained at the polling place on Election Day. Relevant sections of the New

                York Election Law include sections 5–220(2) and 8-508.

           14. In accordance with New York state law, Columbia County election officials provide a list

                of challenged voters to each polling place on Election Day.



                                                          2



Confidential                                                                                         CCNY-006322
               Case 1:17-cv-06770-AJN-SN Document 135-4 Filed 09/25/19 Page 3 of 6




           15. In Columbia County, since I became Columbia County election commissioner in 2008

                and until the 2018 general election, the eligibility of few, if any, voters was challenged.

                That changed with the November 2018 general election, when voter challenges became

                numerous.

           16. For approximately the past eight years and perhaps longer, the Columbia County Board

                of Elections has included inactive voters along with challenged voters on the

                supplemental list that is maintained at polling places on Election Day.

           17. At the Columbia County Board of Elections, we have called the supplemental list that is

                maintained at polling places on Election Day the “Challenge/Inactive List.”

           18. Our poll worker manual indicates that if a voter’s name IS NOT on the Active Voter List

                (and therefore is not in the Poll Book), poll workers should check to see if they have a

                Challenge List (or Inactive List) at the polling place.

           19. The poll worker manual further provides that if a voter is on a Challenge List, poll

                workers should ask the voter to swear that s/he does reside at such address (or does

                otherwise qualify to vote, as may be appropriate), and then provide the voter an Affidavit

                Ballot Envelope and instruct the voter on how to properly fill out an affidavit ballot. This

                instruction is given on the understanding that the Challenge List is in reality a list of

                inactive, but not challenged, voters.

           20. The Columbia County Board of Elections instructs poll workers to offer affidavit ballots

                to inactive voters, as well as to advise them that they have the alternative of requesting a

                court order, because that is what is required by New York state law. If permitted by state

                law, I would be amenable to instructing poll workers to offer regular ballots to inactive




                                                           3



Confidential                                                                                           CCNY-006323
               Case 1:17-cv-06770-AJN-SN Document 135-4 Filed 09/25/19 Page 4 of 6




                voters who appear at the correct polling place on Election Day and are otherwise eligible

                to vote.

           21. The poll worker manual further provides that if the voter’s name is not on a

                Challenge/Inactive List, poll workers should call the Board of Elections to ascertain in

                which election district the voter’s residence is located.

           22. The Columbia County poll worker manual is routinely provided, as per request, to the

                New York State Board of Elections, at the beginning of each year.

           23. On Election Day, I often take phone calls made by poll workers to the Columbia County

                Board of Elections’ office. I sometimes receive phone calls from poll workers stating

                that they are helping a voter who is not listed in the poll book but is located on the

                Challenge/Inactive List and asking what they should do next. I have frequently known

                that these voters are in inactive status because, in all but the most recent elections,

                virtually no Columbia County voters’ eligibility had been challenged.

           24. When I receive a call from a poll worker concerning an inactive voter, I instruct the poll

                worker to provide the voter the Notice to Voters form, which details the two options

                available to the voter, which are that the voter may request a court order or may vote by

                affidavit ballot. These phone calls are quick, and poll workers have not expressed

                confusion about the proper next steps.

           25. I am not aware of any complaints about Columbia County’s placement of inactive voters

                on the Challenge/Inactive List from voters, poll workers, election officials, or anyone

                else.




                                                           4



Confidential                                                                                              CCNY-006324
               Case 1:17-cv-06770-AJN-SN Document 135-4 Filed 09/25/19 Page 5 of 6




           26. The cost of printing the Challenge/Inactive List is not a significant strain on county

                resources. The approximate cost of printing the lists for the 2018 election was less than

                $20.

           27. Columbia County’s overall election budget for fiscal year 2018 was approximately

                $639,984.

           28. Columbia County’s overall election budget for fiscal year 2019 was approximately

                $654,355.

           29. In or around 2015, I learned that the official position of the New York State Board of

                Elections is that inactive voters’ names may not be maintained at the polling place on

                Election Day. However, when that information was conveyed to the Republican Deputy

                Election Commissioner in Columbia County, she did not agree to discontinue to practice

                of sending inactive lists to the polling places.

           30. As a result, the practice of including inactive voters’ names in the Challenge List

                provided to polling places has continued through the most recent elections conducted by

                the Columbia County Board of Elections.




                                                           5



Confidential                                                                                         CCNY-006325
                Case 1:17-cv-06770-AJN-SN Document 135-4 Filed 09/25/19 Page 6 of 6




               I declare under penalty of perjury that the foregoing is true and correct.



                  Executed this 1st day of September, 2019, in Hudson, New York.




                  Virginia Martin




                                                            6



Confidential                                                                                CCNY-006326
